EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:

24. (Original): The system of claim 1 wherein the data that is unique to said medallion was issued by a regulatory authority of for-hire vehicles.

[[24]]25. (Currently Amended): The system of claim 1 further comprising a network that is communicably coupled to said for-hire vehicle meter.

[[25]]26. (Currently Amended): The system of claim 1 further comprising a network that is communicably coupled to said medallion and to a regulatory authority of for-hire vehicles.

[[26]]27. (Currently Amended): The system of claim 1 further comprising a database that contains indicia of an association of a said medallion and said for-hire vehicle meter.

[[27]]28. (Currently Amended): The system of claim 1 comprising a wired connection between said medallion and said for-hire vehicle meter.

[[28]]29. (Currently Amended): The system of claim 1 wherein said for-hire vehicle meter and said medallion each comprise a wireless data transmitter and wherein said medallion and said for-hire vehicle meter are wirelessly connected.

[[29]]30. (Currently Amended): The system of claim 1 wherein said tangible non-transitory electronic data storage, said tangible non-transitory electronic data storage of 

[[30]]31. (Currently Amended): The system of claim [[29]]30 wherein said authorization rules comprise parameters which establish an acceptable operating time period by which the for-hire vehicle may accept fares.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tamam, U.S. Pat. No. 6,347,739 (Reference A of the attached PTO-892) relates to pairing for-hire meters and medallions. 
The Philadelphia Parking Authority - Taxicab and Limousine Regulations; PPA Regs, pgs. 1-74, July 29, 2008 (Reference U of the attached PTO-892) relates to pairing for-hire meters and medallions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DANIEL VETTER/Primary Examiner, Art Unit 3628